Martin, J.
The defendants and appellants have placed this case before us, on two bills of exceptions taken to the admission of the testimony of Jacob A. Otto. Thomas A. S. Doniphan and William Cannon offered to explain, or contradict, what is. expressed in a receipt signed by the plaintiff, and to state what was said before, at the time of, and since the signing of said receipt. It appears to us that the court erred. The Civil Code, art. 2256, provides, that “ parol evidence shall not be admitted against, or beyond what is contained in the acts, nor on what may have been said before, or at the time of making them, or since.” It has been urged, that the acts, spoken of in this article, are those only which are mentioned in the preceding one, that is to say, those which relate to the transfer of immoveable property or slaves ; and the counsel has attempted further to restrict the article to authentic acts. This is contrary to the settled jurisprudence of the State. Gale v. Kemper's heirs, 10 La. 205, 209. Keys et nx. v. Powell, 9 La. 572. Maignan v. Gleises, 4 La. 1 : 5 Mart. N. S. 1. 8 Mart. N. S. 200. Bouligny v. Urquhart, 4 La. 29. 6 La. 255. 7 La. 333. 8 La. 290.
It is therefore ordered, that the judgment be annulled and reversed, and the case remanded for further proceedings, with directions to the District Court to forbear admitting the testimony excepted to; the plaintiff and appellee paying the costs of this appeal.